Order entered July 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00706-CV

                          IN RE ROBERT LOUIS CHUBB, Relator

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. 11-368-W-304

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable William A.

Mazur, Judge of the 304th Judicial District Court, to VACATE his April 26, 2013 “Order

Denying Motion to Transfer” and to RENDER an order granting the motion to transfer the case

to Van Zandt County.

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of his order issued in compliance with this order.

        We ORDER that relator recover his costs of this original proceeding from real parties in

interest.

                                                       /s/   ROBERT M. FILLMORE
                                                             JUSTICE